
	

114 HR 2164 IH: To amend the Internal Revenue Code of 1986 to extend for one year the 15-year straight-line cost recovery for qualified leasehold improvements, qualified restaurant buildings and improvements, and qualified retail improvements.
U.S. House of Representatives
2015-04-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 2164
		IN THE HOUSE OF REPRESENTATIVES
		
			April 30, 2015
			Mr. Grayson introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to extend for one year the 15-year straight-line cost 
recovery for qualified leasehold improvements, qualified restaurant buildings and 
improvements, and qualified retail improvements.
	
	
		1.EXTENSION OF 15-YEAR STRAIGHT-LINE COST RECOVERY FOR QUALIFIED LEASEHOLD IMPROVEMENTS, QUALIFIED
			 RESTAURANT BUILDINGS AND IMPROVEMENTS, AND QUALIFIED RETAIL IMPROVEMENTS
 (a)In GeneralClauses (iv), (v), and (ix) of section 168(e)(3)(E) of the Internal Revenue Code of 1986 are each amended by striking January 1, 2015 and inserting January 1, 2016.
 (b)Effective DateThe amendments made by this section shall apply to property placed in service after December 31, 2014.
